DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This office action is in response to applicant’s communication filed on September 15th, 2021. The applicant’s remark and amendments to the claims were considered with the results that follow. 
In response to the last Office Action, claims 1, 5, and 14 are amended. As a result, claims 1-20 are pending in this office action.
Applicant’s argument, see pg. 12-20 filed on September 15th, 2021, with respect to the rejection under 35 U.S.C 101 relating to an abstract idea in such that the claims are integrated into a practical application of the judicial exception have overcome the rejection. Applicant amended the claims to indicate that the
“first query engine” and “second query engine” perform specific tasks and communicate in a specific way in which cannot be perform mentally. The 

Response to Arguments
Applicant’s arguments, see pg. 8-12 filed on September 15th, 2021, with respect to the rejections of claims 1, 5, and 14 under 35 U.S.C 103, where the applicant asserts that Gerweck does not teach or suggest “receive a second query to the database at the first query engine; determine, at the first query engine that performed the first query to the database, a size of the second database query; determine, at the first query engine that performed the first query to the database, that the size of the second query is greater than or equal to the size threshold to perform queries to the database at the first query engine".

Examiner respectfully disagrees. Applicant indicates that Tedesco does not teach “determine, at the first query engine that performed the first query to the database…”, however to determine at the query engine to be perform a first query to a database, it would have to intercept the command to evaluate that the first input it to be sent to the database. Accordingly, Tedesco indicates on [0040]-[0041], “evaluate submitted database commands to determine their impact on system resources, and re-direct, edit, reject or limit data output based on the evaluation of the database command. The resources to be evaluated may include: (i) a number of relational databases to be utilized in fulfilling the query, (ii) a size of the data fields and number of rows and/or columns to be searched for the query”. That is the claim limitation is indicating that to determine at the response of the input it would evaluate the submitted database command and then determine the evaluation of the database command that is fulfilling the query and then determine the size of the field that is being search directed to that relational database that is to be utilized in fulfilling the query. 

As such, Tedesco teaches “receive a second query to the database at the first query engine; determine, at the first query engine that performed the first query to the database, a size of the second database query” (Tedesco: [0040]-[0041], “evaluate submitted database commands to determine their impact on system resources, and re-direct, edit, reject or limit data output based on the evaluation of the database command. The resources to be evaluated may include: (i) a number of relational databases to be utilized in fulfilling the query, (ii) a size of the data fields and number of rows and/or columns to be searched for the query”).

Applicant’s arguments, see pg. 8-12 filed on September 15th, 2021, with respect to the rejections of claims 1, 5, and 14 under 35 U.S.C 103, where the applicant asserts that Tedesco does not teach or suggest “perform the second query to the database at a second query engine based at least in part on the determination at the first query engine, which  performed the first query, that the size of the second query is greater than or equal to the size threshold to perform queries to the database at the first query engine".

Examiner respectfully disagrees. As mention above, the claim limitation reads, ”the determination at the first query engine, which performed the first query…”. That is the determination of receiving is evaluating the received database query and identify a query similar to its size. Particularly, Tedesco indicates on [0032], “In a particular example, it may be desired to selectively intercept queries and process them through an available alternate database engine, rather than an overly-impacted established database engine. Where a database command is found to be read-intensive, write-intensive, or read-write-intensive, the database command may be intercepted and processed by an alternate database engine having available system resources”. [0044]-[0046]; In some embodiments, the query is submitted by a user terminal to a database engine, and intercepted and analyzed by a separate screening server prior to receipt by the database engine. Queries that are intercepted and screened in any or all of these manners may be assigned a final impact rating. If the rating surpasses the threshold value, the query may be rejected. This limitation is then communicated to the database engine upon submission of the query. If, on the other hand, the rating does not surpass the threshold value, the query may be submitted to the database engine for processing  {Examiner interprets rating surpasses the threshold value as determining as rerouting to a different database engine for processing in such that the query is rejected. On other hand if the rating does not surpass it can be process at the current database engine}

As such, Tedesco teaches “…the determination at the first query engine, which  performed the first query, that the size of the second query is greater than or equal to the size threshold to perform queries to the database at the first query engine (See Tedesco: [0032], “In a particular example, it may be desired to selectively intercept queries and process them through an available alternate database engine, rather than an overly-impacted established database engine. Where a database command is found to be read-intensive, write-intensive, or read-write-intensive, the database command may be intercepted and processed by an alternate database engine having available system resources”. [0044]-[0046]; In some embodiments, the query is submitted by a user terminal to a database engine, and intercepted and analyzed by a separate screening server prior to receipt by the database engine. Queries that are intercepted and screened in any or all of these manners may be assigned a final impact rating. If the rating surpasses the threshold value, the query may be rejected. This limitation is then communicated to the database engine upon submission of the query. If, on the other hand, the rating does not surpass the threshold value, the query may be submitted to the database engine for processing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2008/0281784 issued to Zane et al. (hereinafter as “Zane”) in view of U.S Patent Application Publication 2003/0126114 issued to Michael A. Tedesco (hereinafter as “Tedesco”).

	Regarding claim 1, Zane teaches a system, comprising: one or more computing devices, comprising at least one processor and memory (Zane: [0020]; DBMS server 320.1 uses SMP (symmetric multiprocessing) architecture in which one or more computer processors 334 share operating memory (not shown) and also share large secondary storage 340.1 (e.g. disks) used as database storage), 

configured to: receive a first query to a database at a first query engine (Zane: [0021]; DBMS server 320.1 has its own query processor module 370.1 which can be implemented on a separate computer or on processors 334. DBMS server 320.2 has its own query processor module 370.2 which can be implemented on a separate computer or with software running on one or more of compute nodes 350. [0028]; Referring to steps S310, S320, query router 330 may be configured to always send some queries to HDS 320.1 (these queries are defined in the router's “HDS whitelist” storage 430), and to always send some queries to DAS 320.2 (“DAS whitelist” storage 440). Such configuration can be performed by a database administrator or by users having appropriate privileges. [0039]; (1) obtaining a database query referring to data which is stored in each of a plurality of databases (e.g. 320.1 and 320.2), the plurality of databases comprising one or more first databases (e.g. the database managed by HDS 320.1) and one or more second databases (e.g. the database managed by DAS 320.2)); 

determine a size of the first database query (Zane: [0040]-[0041]; operation (2) comprises estimating whether the query execution time is shorter on the one or more of the first databases or the one or more of the second databases. operation (2) comprises performing a test on a size or sizes of at least one first database's table or tables containing data referenced by the query. See step S430 for example); 

determine that the size of the first query is less than a size threshold to perform queries to the database at the first query engine (Zane:  [0021]; DBMS server 320.1 has its own query processor module 370.1 which can be implemented on a separate computer or on processors 334. DBMS server 320.2 has its own query processor module 370.2 which can be implemented on a separate computer.  [0028]; Referring to steps S310, S320, query router 330 may be configured to always send some queries to HDS 320.1 (these queries are defined in the router's “HDS whitelist” storage 430). [0032]; In either case, query router may perform step S430 based on the maximum size of the tables to be used by the HDS for the query. For example, in some embodiments, if the maximum size is less than a predefined number, the query is routed to the HDS. [0068]; S430. If the query involves only small tables, route to HDS); 

perform the first query to the database at the first query engine based at least in part on the determination that the size of the first query is less than the size threshold to perform queries to the database at the first query engine (Zane:  [0021]; DBMS server 320.1 has its own query processor module 370.1 which can be implemented on a separate computer or on processors 334. DBMS server 320.2 has its own query processor module 370.2 which can be implemented on a separate computer.  [0028]; Referring to steps S310, S320, query router 330 may be configured to always send some queries to HDS 320.1 (these queries are defined in the router's “HDS whitelist” storage 430). [0032]; In either case, query router may perform step S430 based on the maximum size of the tables to be used by the HDS for the query. For  if the maximum size is less than a predefined number, the query is routed to the HDS. [0068]; S430. If the query involves only small tables, route to HDS);

Although, Zane teaches determine that the size of the first query is less than a size threshold to perform queries to the database at the first query engine (See Zane: [0032]; In either case, query router may perform step S430 based on the maximum size of the tables to be used by the HDS for the query. For example, in some embodiments, if the maximum size is less than a predefined number, the query is routed to the HDS. [0068]; S430. If the query involves only small tables, route to HDS). Zane does not explicitly teach receive a second query to the database at the first query engine; determine, at the first query engine that performed the first query to the database, a size of the second database query; determine, at the first query engine that performed the first query to the database, that the size of the second query is greater than or equal to the size threshold to perform queries to the database at the first query engine; and perform the second query to the database at a second query engine based at least in part on the determination at the first query engine, which  performed the first query, that the size of the second query is greater than or equal to the size threshold to perform queries to the database at the first query engine.  

	However, Tedesco teaches receive a second query to the database at the first query engine (Tedesco: [0038]; The established database engine may be maintained on server 104 in conjunction with a network listening device 106 for receiving submitted queries);

determine, at the first query engine that performed the first query to the database, a size of the second database query (Tedesco: [0038]; The established database engine may be maintained on server 104 in conjunction with a network listening device 106 for receiving submitted queries. [0040]-[0041]; evaluate submitted database commands to determine their impact on system resources, and re-direct, edit, reject or limit data output based on the evaluation of the database command. The resources to be evaluated may include: (i) a number of relational databases to be utilized in fulfilling the query, (ii) a size of the data fields and number of rows and/or columns to be searched for the query. [0044]-[0046]; In some embodiments, the query is submitted by a user terminal to a database engine, and intercepted and analyzed by a separate screening server prior to receipt by the database engine. Queries that are intercepted and screened in any or all of these manners may be assigned a final impact rating. If the rating surpasses the threshold value, the query may be rejected. If, on the other hand, the rating does not surpass the threshold value, the query may be submitted to the database engine for processing);

 	determine, at the first query engine that performed the first query to the database, that the size of the second query is greater than or equal to the size threshold to perform queries to the database at the first query engine (Tedesco: [0040]-[0041]; evaluate submitted database commands to determine their impact on system resources, and re-direct, edit, reject or limit data output based on the evaluation of the database command. The resources to be evaluated may include: (i) a number of relational databases to be utilized in fulfilling the query, (ii) a size of the data fields and number of rows and/or columns to be searched for the query. [0044]-[0046]; In some embodiments, the query is submitted by a user terminal to a database engine, and intercepted and analyzed by a separate screening server prior to receipt by the database engine. Queries that are intercepted and screened in any or all of these manners may be assigned a final impact rating. If the rating surpasses the threshold value, the query may be rejected. If, on the other hand, the rating does not surpass the threshold value, the query may be submitted to the database engine for processing); and 

perform the second query to the database at a second query engine based at least in part on the determination at the first query engine, which  performed the first query, that the size of the second query is greater than or equal to the size threshold to perform queries to the database at the first query engine (Tedesco: [0032]; In a particular example, it may be desired to selectively intercept queries and process them through an available alternate database engine, rather than an overly-impacted established database engine. Where a database command is found to be read-intensive, write-intensive, or read-write-intensive, the database command may be intercepted and processed by an alternate database engine having available system resources. [0044]-[0046]; In some embodiments, the query is submitted by a user terminal to a database engine, and intercepted and analyzed by a separate screening server prior to receipt by the database engine. Queries that are intercepted and screened in any or all of these manners may be assigned a final impact rating. If the rating surpasses the threshold value, the query may be rejected. This limitation is then communicated to the database engine upon submission of the query. If, on the other hand, the rating does not surpass the threshold value, the query may be submitted to the database engine for processing  {Examiner interprets rating surpasses the threshold value as determining as rerouting to a different database engine for processing in such that the query is rejected. On other hand if the rating does not surpass it can be process at the current database engine}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Zane (teaches receiving a query to a database at a first query engine and determining if performing the query to the database at the first query engine if a size of the query is less than a size threshold to perform queries to the database at the first query engine) with the teachings of Tedesco (teaches causing performance of the query to the database at a second query engine if a size of the query is greater than or equal to the size threshold). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in maintaining the system resource by not overly impacting the existing database by allowing to allocate the data to improve the efficiency of the system (See Tedesco: [0032]; desired to selectively intercept queries and process them through an available alternate database engine, rather than an overly-impacted established database engine. In addition, the references (Zane and Tedesco) teach features that are directed to 

Regarding claim 5, Zane teaches a method, comprising: performing a first query to a database at a first query engine based at least in part on a size of the first query being less than a size threshold to perform queries to the database at the first query engine (Zane: [0021]; DBMS server 320.1 has its own query processor module 370.1 which can be implemented on a separate computer or on processors 334. DBMS server 320.2 has its own query processor module 370.2 which can be implemented on a separate computer or with software running on one or more of compute nodes 350. [0028]; Referring to steps S310, S320, query router 330 may be configured to always send some queries to HDS 320.1 (these queries are defined in the router's “HDS whitelist” storage 430), and to always send some queries to DAS 320.2 (“DAS whitelist” storage 440). Such configuration can be performed by a database administrator or by users having appropriate privileges. [0032]; In either case, query router may perform step S430 based on the maximum size of the tables to be used by the HDS for the query. For example, in some embodiments, if the maximum size is less than a predefined number, the query is routed to the HDS. [0039]; (1) obtaining a database query referring to data which is stored in each of a plurality of databases (e.g. 320.1 and 320.2), the plurality of databases comprising one or more first databases (e.g. the database managed by HDS 320.1) and one or more second databases (e.g. the database managed by DAS 320.2)); 

Although, Zane teaches determine that the size of the first query is less than a size threshold to perform queries to the database at the first query engine (See Zane: [0032]; In either case, query router may perform step S430 based on the maximum size of the tables to be used by the HDS for the query. For example, in some embodiments, if the maximum size is less than a predefined number, the query is routed to the HDS. [0068]; S430. If the query involves only small tables, route to HDS). Zane does not explicitly teach determining, at the first query engine that performed the first query to the database, that a size of a second query is greater than or equal to the size threshold to perform queries to the database at the first query engine; and performing the second query to the database at a second query engine based at least in part on the determination at the first query engine, which performed the first query, that the size of the second query is greater than or equal to the size threshold to perform queries to the database at the first query engine.  

However, Tedesco teaches determining, at the first query engine that performed the first query to the database (Tedesco: [0038]; The established database engine may be maintained on server 104 in conjunction with a network listening device 106 for receiving submitted queries),

 that a size of a second query is greater than or equal to the size threshold to perform queries to the database at the first query engine (Tedesco: [0040]-[0041]; evaluate submitted database commands to determine their impact on system resources, and re-direct, edit, reject or limit data output based on the evaluation of the database command. The resources to be evaluated may include: (i) a number of relational databases to be utilized in fulfilling the query, (ii) a size of the data fields and number of rows and/or columns to be searched for the query. [0044]-[0046]; In some embodiments, the query is submitted by a user terminal to a database engine, and intercepted and analyzed by a separate screening server prior to receipt by the database engine. Queries that are intercepted and screened in any or all of these manners may be assigned a final impact rating. If the rating surpasses the threshold value, the query may be rejected. If, on the other hand, the rating does not surpass the threshold value, the query may be submitted to the database engine for processing); and

 performing the second query to the database at a second query engine based at least in part on the determination at the first query engine, which performed the first query, that the size of the second query is greater than or equal to the size threshold to perform queries to the database at the first query engine (Tedesco: [0032]; In a particular example, it may be desired to selectively intercept queries and process them through an available alternate database engine, rather than an overly-impacted established database engine. [0044]-[0046]; Where a database command is found to be read-intensive, write-intensive, or read-write-intensive, the database command may be intercepted and processed by an alternate database engine having available system resources. In some embodiments, the query is submitted by a user terminal to a database engine, and intercepted and analyzed by a separate screening server prior to receipt by the database engine. Queries that are intercepted and screened in any or all of these manners may be assigned a final impact rating. If the rating surpasses the threshold value, the query may be rejected. This limitation is then communicated to the database engine upon submission of the query. If, on the other hand, the rating does not surpass the threshold value, the query may be submitted to the database engine for processing).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Zane (teaches receiving a query to a database at a first query engine and determining if performing the query to the database at the first query engine if a size of the query is less than a size threshold to perform queries to the database at the first query engine) with the teachings of Tedesco (teaches causing performance of the query to the database at a second query engine if a size of the query is greater than or equal to the size threshold). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in maintaining the system resource by not overly impacting the existing database by allowing to allocate the data to improve the efficiency of the system (See Tedesco: [0032]; desired to selectively intercept queries and process them through an available alternate database engine, rather than an overly-impacted established database engine. In addition, the references (Zane and Tedesco) teach features that are directed to analogous art and they are directed to the same field of endeavor as Zane and Tedesco are directed to retrieving data from a database engines and allocating them accordingly. 

Regarding claim 6, the modification of Zane and Tedesco teaches claimed invention substantially as claimed, and Tedesco further teaches receiving a third query to the database, wherein the third query is a size greater than or equal to the size threshold (Tedesco: [0032]; In a particular example, it may be desired to selectively intercept queries and process them through an available alternate database engine, rather than an overly-impacted established database engine. Where a database command is found to be read-intensive, write-intensive, or read-write-intensive, the database command may be intercepted and processed by an alternate database engine having available system resources. [0044]-[0046]; In some embodiments, the query is submitted by a user terminal to a database engine, and intercepted and analyzed by a separate screening server prior to receipt by the database engine. If the rating surpasses the threshold value, the query may be rejected. This limitation is then communicated to the database engine upon submission of the query. If, on the other hand, the rating does not surpass the threshold value, the query may be submitted to the database engine for processing); and 

performing the third query at the first query engine (Tedesco: [0032]; Where a database command is found to be read-intensive, write-intensive, or read-write-intensive, the database command may be intercepted and processed by an alternate database engine having available system resources. [0046]; If the rating surpasses the threshold value, the query may be rejected. This limitation is then communicated to the database engine upon submission of the query. If, on the other hand, the rating does not surpass the threshold value, the query may be submitted to the database engine for processing).  
	
Regarding claim 13, the modification of Zane and Tedesco teaches claimed invention substantially as claimed, and Zane further teaches performing the second query to the database at the second query engine comprises obtaining data to perform the query at the second query engine from data of the database stored separately from the database (Zane: [0032]; In either case, query router may perform step S430 based on the maximum size of the tables to be used by the HDS for the query. For example, in some embodiments, if the maximum size is less than a predefined number, the query is routed to the HDS. [0039]; (2) determining if the query is to be executed on one or more of the first databases or one or more of the second databases; (3) providing the query to the one or more of the first databases or the one or more of the second databases as determined in operation (2). [0057] S230. If DAS availability is low due to high query volume or long running queries, route to HDS 320.1; [0058] Else route to DAS; [0068]; S430. If the query involves only small tables, route to HDS).  

	Regarding claim 14, Zane teaches a non-transitory, computer-readable storage medium, storing program instructions that when executed by one or more computing devices cause the one or more computing devices to implement (Zane: [0044]; The invention includes a computer system for performing the methods described above, and also includes a computer readable medium (e.g. a disk, a flash memory, or some other type of computer readable storage) comprising a computer program operable to cause a computer system to perform any of the methods described above): receiving a first query to a database at a first query engine (Zane: [0021]; DBMS server 320.1 has its own query processor module 370.1 which can be implemented on a separate computer or on processors 334. DBMS server 320.2 has its own query processor module 370.2 which can be implemented on a separate computer or with software running on one or more of compute nodes 350. [0028]; Referring to steps S310, S320, query router 330 may be configured to always send some queries to HDS 320.1 (these queries are defined in the router's “HDS whitelist” storage 430), and to always send some queries to DAS 320.2 (“DAS whitelist” storage 440). Such configuration can be performed by a database administrator or by users having appropriate privileges. [0039]; (1) obtaining a database query referring to data which is stored in each of a plurality of databases (e.g. 320.1 and 320.2), the plurality of databases comprising one or more first databases (e.g. the database managed by HDS 320.1) and one or more second databases (e.g. the database managed by DAS 320.2)); 

performing the first query to the database at the first query engine based at least in part on a determination that a size of the first query is less than a size threshold to perform queries to the database at the first query engine (Zane: [0032]; In either case, query router may perform step S430 based on the maximum size of the tables to be used by the HDS for the query. For example, in some embodiments, if the maximum size is less than a predefined number, the query is routed to the HDS. [0068]; S430. If the query involves only small tables, route to HDS); 

	Although, Zane teaches determine that the size of the first query is less than a size threshold to perform queries to the database at the first query engine (See Zane: [0032]; In either case, query router may perform step S430 based on the maximum size of the tables to be used by the HDS for the query. For example, in some embodiments, if the maximum size is less than a predefined number, the query is routed to the HDS. [0068]; S430. If the query involves only small tables, route to HDS). Zane does not explicitly teach receiving a second query to the database at the first query engine; determining, at the first query engine that performed the first query to the database, that a size of the second query is greater than or equal to the size threshold to perform queries to the database at the first query engine; and causing performance of the second query to the database at a second query engine based at least in part on the determination at the first query engine, which performed the first query, that the size of the second query is greater than or equal to the size threshold to perform queries to the database at the first query engine.  

	However, Tedesco teaches receiving a second query to the database at the first query engine (Tedesco: [0038]; The established database engine may be maintained on server 104 in conjunction with a network listening device 106 for receiving submitted queries);
determining, at the first query engine that performed the first query to the database (Tedesco: [0038]; The established database engine may be maintained on server 104 in conjunction with a network listening device 106 for receiving submitted queries), that a size of the second query is greater than or equal to the size threshold to perform queries to the database at the first query engine (Tedesco: [0040]-[0041]; evaluate submitted database commands to determine their impact on system resources, and re-direct, edit, reject or limit data output based on the evaluation of the database command. The resources to be evaluated may include: (i) a number of relational databases to be utilized in fulfilling the query, (ii) a size of the data fields and number of rows and/or columns to be searched for the query. [0044]-[0046]; In some embodiments, the query is submitted by a user terminal to a database engine, and intercepted and analyzed by a separate screening server prior to receipt by the database engine. Queries that are intercepted and screened in any or all of these manners may be assigned a final impact rating. If the rating surpasses the threshold value, the query may be rejected. If, on the other hand, the rating does not surpass the threshold value, the query may be submitted to the database engine for processing); and 

causing performance of the second query to the database at a second query engine based at least in part on the determination at the first query engine, which performed the first query, that the size of the second query is greater than or equal to the size threshold to perform queries to the database at the first query engine (Tedesco: [0032]; In a particular example, it may be desired to selectively intercept queries and process them through an available alternate database engine, rather than an overly-impacted established database engine. Where a database command is found to be read-intensive, write-intensive, or read-write-intensive, the database command may be intercepted and processed by an alternate database engine having available system resources. [0044]-[0046]; In some embodiments, the query is submitted by a user terminal to a database engine, and intercepted and analyzed by a separate screening server prior to receipt by the database engine. Queries that are intercepted and screened in any or all of these manners may be assigned a final impact rating. If the rating surpasses the threshold value, the query may be rejected. This limitation is then communicated to the database engine upon submission of the query. If, on the other hand, the rating does not surpass the threshold value, the query may be submitted to the database engine for processing).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Zane (teaches receiving a query to a database at a first query engine and determining if performing the query to the database at the first query engine if a size of the query is less than a size threshold to perform queries to the database at the first query engine) with the teachings of Tedesco (teaches causing performance of the query to the database at a second query engine if a size of the query is greater than or equal to the size threshold). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in maintaining the system resource by not overly impacting the existing database by allowing to allocate the data to improve the efficiency of the system (Tedesco: 

Regarding claim 15, the modification of Zane and Tedesco teaches claimed invention substantially as claimed, and Tedesco further teaches receiving a third query to the database, wherein the third query is a size greater than or equal to the size threshold (Tedesco: [0032]; In a particular example, it may be desired to selectively intercept queries and process them through an available alternate database engine, rather than an overly-impacted established database engine. Where a database command is found to be read-intensive, write-intensive, or read-write-intensive, the database command may be intercepted and processed by an alternate database engine having available system resources. [0044]-[0046]; In some embodiments, the query is submitted by a user terminal to a database engine, and intercepted and analyzed by a separate screening server prior to receipt by the database engine. If the rating surpasses the threshold value, the query may be rejected. This limitation is then communicated to the database engine upon submission of the query. If, on the other hand, the rating does not surpass the threshold value, the query may be submitted to the database engine for processing); and 

performing the third query at the first query engine (Tedesco: [0032]; Where a database command is found to be read-intensive, write-intensive, or read-write-intensive, the database command may be intercepted and processed by an alternate database engine having available system resources. [0046]; If the rating surpasses the threshold value, the query may be rejected. This limitation is then communicated to the database engine upon submission of the query. If, on the other hand, the rating does not surpass the threshold value, the query may be submitted to the database engine for processing).  

Claims 2-3, 7-11, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2008/0281784 issued to Zane et al. (hereinafter as “Zane”) in view of U.S Patent Application Publication 2003/0126114 issued to Michael A. Tedesco (hereinafter as “Tedesco”) in further view of U.S Patent Application Publication 2005/0021511 issued to Rony Zarom (hereinafter as “Zarom”).

Regarding claim 2, the modification of Zane and Tedesco teaches claimed invention substantially as claimed, however the modification of Zane and Tedesco does not explicitly teach the one or more computing devices are further configured to: provision the second query engine from a pool of query engines for burst query performance.

	Zarom teaches the one or more computing devices are further configured to: provision the second query engine from a pool of query engines for burst query performance (Zarom: [0051]; Computing element 14 is optionally and preferably one or more of a computer, a server computer, a CPU, a microprocessor, a data processor, a plurality of any of these or a combination thereof. [0051]; preferably initially assign the plurality of queries (or other type of load) according to at least one descriptor attached to each query which preferably corresponds to at least one rule in a rule table, which is preferably used to determine which computing element should receive and execute the query or may use an algorithm which is a “round robin” algorithm for example, or alternatively any type of rapidly executable algorithm).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Zane (teaches receiving a query to a database at a first query engine and determining if performing the query to the database at the first query engine if a size of the query is less than a size threshold to perform queries to the database at the first query engine) with the teachings of Tedesco (teaches causing performance of the query to the database at a second query engine if a size of the query is greater than or equal to the size threshold) to further include the teachings of Zarom (teaches provision the second query engine from a pool of query engines for burst query performance). One of ordinary skill in the art would have been motivated to make such a combination of providing better results better results in routing data according to a rule in such provides better distribution to increase the efficiency of processing the query (See Zarom [0024]). In addition, the references 

	Regarding claim 3, the modification of Zane, Tedesco, and Zarom teaches claimed invention substantially as claimed, and Zarom further teaches the provisioning of the second query engine from the pool of query engines is performed in response to the receipt of the second query at the first query engine (Zarom: [0044]; Each computing element acting as a manager, which could optionally include all computing elements as previously described, preferably has a list of the portion of the load being handled by each computing element in the group, and is preferably able to transfer an additional part of the load from at least one computing element in the group to the computing element requesting another part of the load).  

Regarding claim 7, the modification of Zane and Tedesco teaches claimed invention substantially as claimed, however the modification of Zane and Tedesco does not explicitly teach removing a fourth query from an execution slot at the first query engine to be performed at the second query engine, wherein the third query is performed at the first query engine in the execution slot from which the fourth query was removed.

	Zarom teaches removing a fourth query from an execution slot at the first query engine to be performed at the second query engine, wherein the third query is performed at the first query engine in the execution slot from which the fourth query was removed (Zarom: [0044]; the manager sends identifying information concerning the transferring computing element to the requesting computing element, and the latter computing element sends the request directly to the transferring computing element. Also alternatively, the manager may remove the additional part of the load directly from the transferring computing element, and then transfer that part directly to the requesting computing element).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Zane (teaches receiving a query to a database at a first query engine and determining if performing the query to the database at the first query engine if a size of the query is less than a size threshold to perform queries to the database at the first query engine) with the teachings of Tedesco (teaches causing performance of the query to the database at a second query engine if a size of the query is greater than or equal to the size threshold) to further include the teachings of Zarom (teaches provision the second query engine from a pool of query engines for burst query performance). One of ordinary skill in the art would have been motivated to make such a combination of providing better results better results in routing data according to a rule in such provides better distribution to increase the efficiency of processing the query (See Zarom [0024]). In addition, the references (Zane, Tedesco, and Zarom) teach features that are directed to analogous art and they are directed to the same field of endeavor as Zane, Tedesco, and Zarom are directed to retrieving data from a database engines and allocating them accordingly. 

Regarding claim 8, the modification of Zane and Tedesco teaches claimed invention substantially as claimed, however the modification of Zane and Tedesco does not explicitly teach further comprising provisioning the second query engine from a pool of query engines for burst query performance.

	Zarom teaches further comprising provisioning the second query engine from a pool of query engines for burst query performance (Zarom: [0051]; Computing element 14 is optionally and preferably one or more of a computer, a server computer, a CPU, a microprocessor, a data processor, a plurality of any of these or a combination thereof. [0051]; preferably initially assign the plurality of queries (or other type of load) according to at least one descriptor attached to each query which preferably corresponds to at least one rule in a rule table, which is preferably used to determine which computing element should receive and execute the query or may use an algorithm which is a “round robin” algorithm for example, or alternatively any type of rapidly executable algorithm).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Zane (teaches receiving a query to a database at a first query engine and determining if performing the query to the database at the first query engine if a size of the query is less than a size threshold to perform queries to the database at the first query engine) with the teachings of Tedesco (teaches causing performance of the query to the database at a second query engine if 

Regarding claim 9, the modification of Zane, Tedesco, and Zarom teaches claimed invention substantially as claimed, and Zarom further teaches the provisioning of the second query engine from the pool of query engines is performed in response to receiving the query at the first query engine (Zarom: [0044]; Each computing element acting as a manager, which could optionally include all computing elements as previously described, preferably has a list of the portion of the load being handled by each computing element in the group, and is preferably able to transfer an additional part of the load from at least one computing element in the group to the computing element requesting another part of the load).  

Regarding claim 10, the modification of Zane, Tedesco, and Zarom teaches claimed invention substantially as claimed, and Zarom further teaches the provisioning of the second query engine from the pool of query engines is performed in response to determining a predicted burst performance event for the database based, at least in part, on a plurality of previously received queries to the database (Zarom: [0069]; As another example, the query is optionally and preferably first transferred to a computing element that is best suited to perform that specific query, because of available processing power for example. This latter parameter is preferably considered separately from the actual query load being handled by that computing element. As another example, optionally computing elements that have previously handled certain queries are preferentially assigned to handle similar queries as the method of carrying out the query (parsing) may still be available on that element).  

Regarding claim 11, the modification of Zane, Tedesco, and Zarom teaches claimed invention substantially as claimed, and Zarom further teaches further comprising releasing the second query engine from performing queries to the database responsive to a exceeding a user- specified limitation for burst query performance (Zarom: [0057]; Manager 20 optionally and more preferably determines which computing element 14 currently has the highest load, for example the highest number of queries to perform. The “highest load” may also optionally be relative the amount of work needed for specific machine to complete the query with respect to information is already contains and work already done for to some additional characteristic of each computing element 14, such as the relative amount of computational power for example. [0059]; In any case, once manager 20 has determined which computing element 14 has the highest relative load, such as computing element 14 “2” for example, manager 20 causes (directly or indirectly) a query (part of the load) to be transferred or is preferably able to transfer an additional part of the load from computing element 14 “2” to computing element 14 “1”).  

Regarding claim 16, the modification of Zane and Tedesco teaches claimed invention substantially as claimed, however the modification of Zane and Tedesco does not explicitly teach identifying an available execution slot at the first query engine, wherein the third query is performed at the available execution slot at the first query engine.

	Zarom teaches identifying an available execution slot at the first query engine, wherein the third query is performed at the available execution slot at the first query engine (Zarom: [0068]-[0069]; In stage 6, the manager analyzes a list of the portion of the load being handled by each computing element, which may be for example a list of queries (virtual query queue). The manager then determines which computing element has the highest load, which may be determined relative to the characteristics of each computing element, such as computational power or memory load for example, or any other parameter related to available processing power. As another example, optionally computing elements that have previously handled certain queries are preferentially assigned to handle similar queries as the method of carrying out the query (parsing) may still be available on that element. As yet another example, optionally and preferably, queries which require special data are preferably sent to the computing element(s) which already have (or at least have access to) this data).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Zane (teaches receiving a query to a database at a first query engine and determining if performing the query to the database at the first query engine if a size of the query is less than a size threshold to perform queries to the database at the first query engine) with the teachings of Tedesco (teaches causing performance of the query to the database at a second query engine if a size of the query is greater than or equal to the size threshold) to further include the teachings of Zarom (teaches provision the second query engine from a pool of query engines for burst query performance). One of ordinary skill in the art would have been motivated to make such a combination of providing better results better results in routing data according to a rule in such provides better distribution to increase the efficiency of processing the query (See Zarom [0024]). In addition, the references (Zane, Tedesco, and Zarom) teach features that are directed to analogous art and they are directed to the same field of endeavor as Zane, Tedesco, and Zarom are directed to retrieving data from a database engines and allocating them accordingly. 

Regarding claim 17, the modification of Zane and Tedesco teaches claimed invention substantially as claimed, however the modification of Zane and Tedesco does not explicitly teach the program instructions cause the one or more computing devices to further implement provisioning the second query engine from a pool of query engines for burst query performance.

	Zarom teaches the program instructions cause the one or more computing devices to further implement provisioning the second query engine from a pool of query engines for burst query performance (Zarom: [0051]; Computing element 14 is optionally and preferably one or more of a computer, a server computer, a CPU, a microprocessor, a data processor, a plurality of any of these or a combination thereof. [0051]; preferably initially assign the plurality of queries (or other type of load) according to at least one descriptor attached to each query which preferably corresponds to at least one rule in a rule table, which is preferably used to determine which computing element should receive and execute the query or may use an algorithm which is a “round robin” algorithm for example, or alternatively any type of rapidly executable algorithm).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Zane (teaches receiving a query to a database at a first query engine and determining if performing the query to the database at the first query engine if a size of the query is less than a size threshold to perform queries to the database at the first query engine) with the teachings of Tedesco (teaches causing performance of the query to the database at a second query engine if a size of the query is greater than or equal to the size threshold) to further include the teachings of Zarom (teaches provision the second query engine from a pool of query engines for burst query performance). One of ordinary skill in the art would have been motivated to make such a combination of providing better results better results in routing data according to a rule in such provides better distribution to increase the 

Regarding claim 19, the modification of Zane, Tedesco, and Zarom teaches claimed invention substantially as claimed, and Zarom further teaches the provisioning of the second query engine from the pool of query engines is performed in order to satisfy a user-specified performance criteria for the first query engine (Zarom: [0040]; For example, when a computing element develops an increased load compared to other computing element(s), and/or is overloaded (optionally according to a threshold of activity), the overloaded computing element itself is preferably able to distribute one or more queries to other computing element(s). [0044]; Each computing element acting as a manager, which could optionally include all computing elements as previously described, preferably has a list of the portion of the load being handled by each computing element in the group, and is preferably able to transfer an additional part of the load from at least one computing element in the group to the computing element requesting another part of the load).  

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 20080281784 issued to Zane et al. (hereinafter as “Zane”) in view of U.S Patent Application Publication 2003/0126114 issued to Michael A. Tedesco (hereinafter as “Tedesco”) in further view of U.S Patent Application Publication 2017/0316078 issued to Funke et al. (hereinafter as " Funke").

Regarding claim 4, the modification of Zane and Tedesco teaches claimed invention substantially as claimed, however the modification of Zane and Tedesco does not explicitly teach the first query engine is a primary processing cluster implemented as part of a data warehouse service offered by a provider network that stores the database, wherein the second query engine is a burst processing cluster implemented as part of the provider network, and wherein to perform the second query at the burst processing cluster, the one or more computing devices are further configured to: send one or more requests to retrieve data of the database to a format independent data processing service of the provider network that accesses data of the database to respond to the one or more requests.

	Funke teaches the first query engine is a primary processing cluster implemented as part of a data warehouse service offered by a provider network that stores the database (Funke: [0070]; The method 900 begins and a system allocates 902 a plurality of compute clusters as part of a virtual warehouse for accessing and performing queries against one or more databases in one or more cloud storage resources. The system forwards 904 queries for the virtual warehouse to each of the plurality of compute clusters. The plurality of queries may be provided to each of the plurality of compute clusters of the virtual warehouse. Thus, the resource manager or n some cases, if a cluster that is handling a specific session has much less available resources than another cluster, queries with the same session identifier may end up on different clusters), wherein

the second query engine is a burst processing cluster implemented as part of the provider network, and wherein to perform the second query at the burst processing cluster, the one or more computing devices are further configured to: send one or more requests to retrieve data of the database to a format independent data processing service of the provider network that accesses data of the database to respond to the one or more requests (Funke: [0060]; the plurality of compute clusters is allocated by the system independently from the one or more cloud storage resources such that the number of compute clusters can be scaled up and down without increasing or decreasing the one or more cloud storage resources. The system provides 604 queries for the virtual warehouse to each of the plurality of compute clusters. For example, the plurality of queries may be provided to each of the plurality of compute clusters of the virtual warehouse. The system dynamically adds 606 compute clusters to and removes compute clusters from the virtual warehouse as needed based on a workload of the plurality of compute clusters. The method 600 may also include determining the workload for the plurality of compute clusters. The system may determine the workload by determining an availability of one or more of processor resources for each of the plurality of compute clusters and memory resources for each of the plurality of compute clusters).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Zane (teaches receiving a query to a database at a first query engine and determining if performing the query to the database at the first query engine if a size of the query is less than a size threshold to perform queries to the database at the first query engine) with the teachings of Tedesco (teaches causing performance of the query to the database at a second query engine if a size of the query is greater than or equal to the size threshold) to further include the teachings of Funke (teaches the first query engine is a primary processing cluster implemented as part of a data warehouse service offered by a provider network that stores the database, wherein the second query engine is a burst processing cluster implemented as part of the provider network). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in balancing the workload among the cluster of data (See Funke [0041]). In addition, the references (Zane, Tedesco, and Funke) teach features that are directed to analogous art and they are directed to the same field of endeavor as Zane, Tedesco, and Funke are directed to retrieving data from a database engines and allocating them accordingly. 

	Regarding claim 20, the modification of Zane and Tedesco teaches claimed invention substantially as claimed, however the modification of Zane and Tedesco does not explicitly teach the first query engine is a primary processing cluster implemented as part of a data warehouse service offered by a provider network that stores the database, wherein the second query engine is a burst processing cluster implemented as part of the provider network, and wherein in causing the performance of the second query at the burst processing cluster, the program instructions cause the one or more computing devices to implement accessing data of the database via another service of the provider network.

	Funke teaches the first query engine is a primary processing cluster implemented as part of a data warehouse service offered by a provider network that stores the database, wherein the second query engine is a burst processing cluster implemented as part of the provider network (Funke: [0070]; The method 900 begins and a system allocates 902 a plurality of compute clusters as part of a virtual warehouse for accessing and performing queries against one or more databases in one or more cloud storage resources. The system forwards 904 queries for the virtual warehouse to each of the plurality of compute clusters. The plurality of queries may be provided to each of the plurality of compute clusters of the virtual warehouse. Thus, the resource manager or scheduler drives the queries from the same query stream (e.g., having the same session identifier) to the same cluster so they can leverage the caching effect. In some cases, if a cluster that is handling a specific session has much less available resources than another cluster, queries with the same session identifier may end up on different clusters), and wherein 

in causing the performance of the second query at the burst processing cluster, the program instructions cause the one or more computing devices to implement accessing data of the database via another service of the provider network (Funke: [0060]; the plurality of compute clusters is allocated by the system independently from the one or more cloud storage resources such that the number of compute clusters can be scaled up and down without increasing or decreasing the one or more cloud storage resources. The system provides 604 queries for the virtual warehouse to each of the plurality of compute clusters. For example, the plurality of queries may be provided to each of the plurality of compute clusters of the virtual warehouse. The system dynamically adds 606 compute clusters to and removes compute clusters from the virtual warehouse as needed based on a workload of the plurality of compute clusters. The method 600 may also include determining the workload for the plurality of compute clusters. The system may determine the workload by determining an availability of one or more of processor resources for each of the plurality of compute clusters and memory resources for each of the plurality of compute clusters).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Zane (teaches receiving a query to a database at a first query engine and determining if performing the query to the database at the first query engine if a size of the query is less than a size threshold to perform queries to the database at the first query engine) with the teachings of Tedesco (teaches causing performance of the query to the database at a second query engine if . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 20080281784 issued to Zane et al. (hereinafter as “Zane”) in view of U.S Patent Application Publication 2003/0126114 issued to Michael A. Tedesco (hereinafter as “Tedesco”) in view of U.S Patent Application Publication 2005/0021511 issued to Rony Zarom (hereinafter as “Zarom”) in further view of U.S Patent 5,778,224 issued to Tobe et al. (hereinafter as "Tobe").

Regarding claim 18, the modification of Zane, Gerweck, and Zarom teaches claimed invention substantially as claimed, however the modification of Zane, Gerweck, and Zarom does not explicitly teach the provisioning of the second query engine from the pool of query engines is performed in response to detecting a user scheduled event to provision the second query engine.

	Tobe teaches the provisioning of the second query engine from the pool of query engines is performed in response to detecting a user scheduled event to provision the second query engine (Tobe: Col 8, lines 2-10; This page 4000 permits the user to grasp at a glance the load of each processing node 1b to 1e on the basis of the defined work schedule. When there Is a significant variation of load between the processing nodes 1b to 1e, the procedure discussed above is repeated to redefine the work schedule to reduce or eliminate this load imbalance. After said correction is made, the content of the management files 8 are updated with new tables).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Zane (teaches receiving a query to a database at a first query engine and determining if performing the query to the database at the first query engine if a size of the query is less than a size threshold to perform queries to the database at the first query engine) with the teachings of Tedesco (teaches causing performance of the query to the database at a second query engine if a size of the query is greater than or equal to the size threshold) to include the teachings of Zarom (teaches provision the second query engine from a pool of query engines for burst query performance) to further include the teachings of Tobe (teaches the provisioning of the second query engine from the pool of query engines is performed in response to detecting a user scheduled event to provision the second query engine). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in maintaining the system resource by not overly impacting . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2008/0281784 issued to Zane et al. (hereinafter as “Zane”) in view of U.S Patent Application Publication 2003/0126114 issued to Michael A. Tedesco (hereinafter as “Tedesco”) in further view of U.S Patent Application Publication 2019/0026335 issued to Gerweck et al. (hereinafter as “Gerweck”).

Regarding claim 12, the modification of Zane and Tedesco teaches claimed invention substantially as claimed, however the modification of Zane and Tedesco does not explicitly teach receiving a third query to the database, wherein the third query is a size greater than or equal to the size threshold; and returning a result for the third query stored in a result cache for the database instead of performing the third query at the second query engine.

	Gerweck teaches receiving a third query to the database, wherein the third query is a size greater than or equal to the size threshold (Gerweck: [0048]; The query engine selector 116 at query analyzer/planner 312 determines and/or records the statement attributes 132 associated with data statements 122 or any ingested data statements. The query engine selector 116 at query analyzer/planner 312 also accesses the query engine attributes 136 pertaining to query engines 142. As can be observed, query engine attributes 136 might be accessed at distributed data metastore 340 (e.g., in a query engine manifest file). Query engine selector 116 further accesses the query engine selection rules. Using the statement attributes 132, the query engine attributes 136, and/or the query engine selection rules 134, the query engine selector 116 selects a target query engine for the data statements 122. As an example, a target query engine 342 from query engines 142 might be selected by query engine selector 116. [0053]-[0054]; In any case, as depicted in representative statement attributes 366, a particular set (e.g., table row or object instance) of statement attributes might describe….an estimated query size (e.g., stored in an “eSize” field), an estimated query cost (e.g., stored in an “eCost” field), an estimated query execution time (e.g., stored in an “eTime” field), and/or other statement attributes. As described herein, one or more statement attributes (e.g., representative statement attributes 366) can be applied to a set of query engine selection rules to determine one or more target query engines for a particular data statement or set of data statements (e.g., data query

    PNG
    media_image1.png
    630
    461
    media_image1.png
    Greyscale


); and 

returning a result for the third query stored in a result cache for the database instead of performing the third query at the second query engine (Gerweck: [0037]; A physical plan, such as physical plan 126, comprises one or more data operations that are interpreted by a query engine (e.g., target query engine) to perform a query of a subject dataset. Specifically, the data operations might be structured to achieve certain performance objectives (e.g., minimization of query cost, latency, etc.). The physical plan 126 is then executed at the target query engine to return a result set to analyst 102 (operation 5)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Zane (teaches receiving a query to a database at a first query engine and determining if performing the query to the database . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2011/0179014 issued to Schechter et al. (hereinafter as “Schechter”) teaches receiving database query and receiving information about a database table in data storage populated with data elements producing a structural representation. 
U.S Patent Application Publication 2018/0060395 issued to Pathak et al. (hereinafter as “Pathak”) teaches executing queries to be selected and the queries are received and executed based on the computing resources. 
U.S Patent Application Publication 2016/0162546 issued to OH et al. (hereinafter as “OH”) teaches a query is processed on a query routing server and then selects a query performance engine to process the query according to the criteria. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/3/2021
/ANDREW N HO/Examiner
Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162